MODIFY and AFFIRM; and Opinion Filed June 28, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00989-CR
                                       No. 05-17-00993-CR
                                       No. 05-17-00994-CR
                          DANIELLE NICOLE TURNER, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 401-81260-2014, 401-81261-2014, 401-81262-2014

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Fillmore
       Danielle Nicole Turner appeals two convictions for credit card abuse of an elderly person

and one conviction for credit card abuse. After adjudicating appellant’s guilt in each case, the trial

court sentenced her to four years in prison for each credit card abuse of an elderly person and

confinement in state jail for seventeen months for credit card abuse.

       On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.

738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders).
       Having reviewed the brief and the record, we find no reversible error. Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases).

We agree with counsel that the appeals are frivolous and without merit, and that nothing in the record

might arguably support them.

       Counsel has informed us that he delivered a copy of the Anders brief to appellant, advised

her of her right to file a pro se response and petition for discretionary review, and made the record

available to her, as required by the Court of Criminal Appeals in Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel). Appellant has not filed a response.

       Although not an arguable issue, we note that the trial court’s judgment in each case states

that there were plea bargain terms. The record, however, shows that in each case appellant entered

open pleas of true to all the allegations in the State’s motions to adjudicate. Accordingly, on our

own motion, we modify the section of each judgment entitled “terms of plea bargain” to show

“open.” TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993).

       As modified, we affirm the trial court’s judgments.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

170989F.U05




                                                 –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DANIELLE NICOLE TURNER, Appellant                    On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
 No. 05-17-00989-CR          V.                       Trial Court Cause No. 401-81260-2014.
                                                      Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                         Justices Francis and Whitehill participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 28th day of June, 2018.




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DANIELLE NICOLE TURNER, Appellant                    On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
 No. 05-17-00993-CR          V.                       Trial Court Cause No. 401-81261-2014.
                                                      Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                         Justices Francis and Whitehill participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 28th day of June, 2018.




                                                –4–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DANIELLE NICOLE TURNER, Appellant                    On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
 No. 05-17-00994-CR          V.                       Trial Court Cause No. 401-81262-2014.
                                                      Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                         Justices Francis and Whitehill participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 28th day of June, 2018.




                                                –5–